DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on May 16, 2022, and any subsequent filings.
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, and 24 stand rejected.  Claims 26-32 have been added.  Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, 24, and 26-32 pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, and 24
Claim 18 has been amended and the rejections withdrawn; however, Applicants' amendments give rise to new rejections as detailed below.
To the extent the arguments are applicable to the new added claims, these arguments are not persuasive for the reasons detailed in the rejections below.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 12, 16, and 18 are objected to because of the following informalities:  
In Claim 12, a line break has been added in the third line;
In Claim 16, the status indicator states currently amended yet the claim language contains no amendments; and,
In Claim 18, an indefinite article is required before "adding" in the third clause to render the claim grammatically correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 recites adding an electron donor or organic substrate via a bypass yet the drawings do not show a bypass and Figure s 11a, 11b, 12a, and 12b show bypass streams without the addition of any other component as described in the specification as filed (Pg3/Pr2, Pg13/Pr4, Pg14/Pr3).  The dependent claims are rejected for the same reason as independent Claim 18.
Claims 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites "wherein the addition of electron donor or organic substrate is controlled" yet the specification as filed states that "[o]ne or more computerized algorithms may be developed using machine learning, artificial intelligence, or neural networks approaches to develop an electron donor dosing protocol" (Spec., Pg22/Pr2) indicating Applicants did not possess the claimed invention wherein the addition of electron donor or organic substrate is controlled.
Claim 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  
As to the breadth of the claim, the breadth cannot be assessed because the algorithm required for control as discussed supra has not been disclosed and thus weighs against enablement.  As to the nature of the invention, the invention is a method for controlling a wastewater treatment and while the wastewater treatment appears to be known from the prior art of record, the undisclosed and unknown control scheme cannot be assessed and thus weighs against enablement.  As to the amount of direction provided by the inventor, Applicants' written description states that "[o]ne or more computerized algorithms may be developed using machine learning, artificial intelligence, or neural networks approaches to develop an electron donor dosing protocol" (Spec., Pg22/Pr2) indicating no direction has been provided and weighing against enablement.  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples have been given as none exist according to the written description as noted and thus the factor weighs against enablement.  Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine all possible algorithms that use machine learning, artificial intelligence, or neural networks approaches to develop a control algorithm for an electron donor dosing protocol which weighs against enablement.  Given the totality of the circumstances, the claim is rejected for not being enabled.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation "oxidized nitrogen concentration" yet neither the claim nor the specification define the limitations as to which oxidized nitrogen species is measured.
Claim 26 recites the limitation "processing a measurement of an oxidized nitrogen concentration to maintain at least a residual amount of the nitrate in said one or more zones while otherwise maximizing the reduction of the nitrate in the partial denitrification reaction."  Claim 26 does not recite any acts that accomplish the processing function of maintaining a nitrogen amount and maximizing nitrate reduction rendering the claim indefinite.
Claim 26 recites "wherein the addition of electron donor or organic substrate is controlled" yet as discussed supra the written description provides no algorithm or steps that would allow such control and instead indicates these may be developed thereby rendering the claim indefinite.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wett, et al., U.S. Publication No. 2014/0069864 (hereinafter "Wett").
Applicants' claim is directed towards a method.
Regarding Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, and 24, Wett discloses a wastewater treatment method, comprising receiving wastewater in in one or more zones (Fig. 7, Pg2/Pr13, Pg5/Pr46); performing a biological nitrogen removal process on said wastewater in said one or more zones (Fig. 7, Pg2/Pr13, Pg5/Pr46), wherein said biological nitrogen removal process includes a partial denitrification reaction in which nitrate is reduced to nitrite under an anoxic condition (Fig. 1, Pg1/Pr3, Pg2/Pr13-14, Pg5/Pr46), and an anammox reaction in which the nitrite is used as an electron acceptor under an anoxic condition (Fig. 3, Pg7/Pr65); and adding an electron donor or organic substrate to said one or more zones during the biological nitrogen removal process (Pg5/Pr46), wherein the electron donor includes a degradable carbon source including alcohol, volatile fatty acid, carbohydrate, wastewater carbon, carbon from industrial wastes or manufacturing byproducts, methane, aldehyde, or ketone, and/or an inorganic electron donor (Pg5/Pr46)
Wett does not disclose adding an electron donor or organic substrate via a bypass.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the electron donor or organic substrate via a bypass because, according to Wett, the reactors A and F can be integrated or separate (Pr5/Pr46) and the process may be manipulated to provide the desired results (Pg5/Pr46; see MPEP 2144.04 (indicating changes in sequencing and rearrangement of structure does not impart patentability)).
Additional Disclosures Included:  Claim 3: wherein the adding of the electron donor or the organic substrate includes dosing to meet an effluent nitrate set point (Pg5-6/Pr50), and to maximize ammonia removal (Pg7/Pr65); wherein the biological nitrogen removal process is controlled using additional online ammonia and nitrate sensors in an influent that support the sensors in the effluent or process (Pg6/Pr51,57); and a target ratio of nitrate removal to ammonia removal is used to control an upper bound on carbon dosing, such that maximum nitrogen removal is achieved (Pg5/Pr46, Pg6/Pr56, Pg7/Pr65) (note it would have been obvious through routine experimentation to vary the amount of carbon dosing in order to optimize the removal of nitrogen from wastewater).  Claim 5: wherein part or all of the nitrite generated is reduced to dinitrogen gas by anammox bacteria (Pg5/Pr46, Pg7/Pr65 (note anammox converts ammonia and nitrite to dinitrogen gas)).  Claim 6: bioaugmentation of heterotrophs or autotrophs including anammox organisms (Pg6/Pr60, Pg7/Pr65) from a reactor (Pg4-5/Pr41) having a reactor feed concentration greater than 200 milligram ammonium nitrogen per liter (Fig. 11, Pg6/Pr56-57, Pg7/Pr65 (note control of nitrogen levels to maintain microorganisms would have made the level of nitrogen a matter of routine optimization (see MPEP 2144.05)).  Claim 8: wherein an ammonia set-point of approximately half a milligram to two milligrams nitrogen per liter is maintained in the effluent to maximize anammox reactions (Pg2/Pr12, Pg5/Pr50-Pg6/Pr52, Pg5/Pr57, P7/Pr65 (note control of nitrogen levels to maximize anammox reactions would have made the level of nitrogen a matter of routine optimization (see MPEP 2144.05)).  Claim 9: maintaining a certain electron donor dosing rate or normalized electron donor dosing rate per total inorganic nitrogen removed (Pg3/Pr31, Pg4/Pr39); by sensing or measuring electron donor dosing rate and/or nitrate, nitrite or ammonium removal rates that are suitable for maximizing the process rate for denitratation and/or anammox within the biological nitrogen removal reactor (Pg3/Pr33, Pg6/Pr60, Pg7/Pr66).  Claim 12: wherein the nitrogen removal process uses plastic, sand, anthracite, expanded clay, ceramic, sponges, activated carbon, magnetite, alumina, silica, porous or non-porous rock, wood chips or cellulose rich material, starch or other carbonaceous support material, iron or iron rich material (Pg5/Pr46), stones, shells, rubber, resins including nitrate, nitrite or ammonium selective resins, membrane biofilms or encapsulated in pure or mixed cultures (Pg4/Pr36), or materials rich in electron donor, electron acceptor or other micronutrients (Pg5/Pr46).  Claim 14: where the multiple volume is in zones include distinct tanks, multiple stages within a single tank, within single (Pg5/Pr46) or in multi-media (Pg4/Pr36), within single or multiple aggregates, biofilm or granules, or other hybrid approaches in single or multiple filters or reactors.  Claim 15: wherein the electron donor or the organic substrate includes a degradable carbon source including: a alcohols; b volatile fatty acids; c carbohydrates; d wastewater carbon; e carbon from industrial wastes or manufacturing byproducts; f methane; g aldehydes or ketones; and/or h inorganic electron donor (Pg5/Pr46).  Claim 16: providing anammox bacteria, and retaining the anammox bacteria in said one or more zones by physical selectors including screen, cyclone, airlift reactor, magnetic separator or any other gravimetric, flotation or filtration device (Pg5/Pr46).  Claim 19: an ammonia measurement (Pg6/Pr51).  Claim 24: wherein the anammox reaction includes conversion of ammonium to dinitrogen gas by anammox bacteria (Fig. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779